Citation Nr: 1744224	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to an increased rating for diabetes mellitus with cortical cataracts, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear during the entire appeal period.

2.  During the entire appeal period, diabetes mellitus requires oral medication and a restricted diet, but no restriction of activities.  Insulin has not been prescribed.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A letter dated in March 2011 discussed the evidence necessary to support claims for increase.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  In fact, in April 2011, the Veteran indicated that he had no other information or evidence to provide in support of his claims.  The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2016). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016). 

The Board observes that in cases where the original rating assigned is appealed, as is the case with the Veteran's bilateral hearing loss disability claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the claim of entitlement to a higher evaluation for the Veteran's diabetes mellitus, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In cases where the original rating assigned is appealed, as with the Veteran's right lower extremity radiculopathy claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson.

Bilateral Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2016).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

On VA examination in April 2011, the Veteran's  history was reviewed.  He denied having received any treatment for his decreased hearing acuity.  His chief complaint was difficulty communicating with family and friends.  He noted that he was unable to hear his wife, family members, or friends unless he was very close to them and they spoke loudly.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
55
55
47.5
LEFT
30
55
55
50
47.5

Speech audiometry revealed recognition scores of 100 percent bilaterally.  The audiologist indicated that word recognition was excellent bilaterally.  The audiologist concluded that sensorineural hearing loss was moderate bilaterally.  

The Board observes that application of the regulation to the findings of the September 2011 examination results in a numeric designation of I for the right ear and I for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2016).   As such, the currently assigned noncompensable evaluation is correct.

The Board does not doubt the sincerity of the Veteran's assertions regarding the severity of his hearing loss, or its functional impact.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by the skilled audiologist, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus

38 C.F.R. § 4.119, Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A May 2008 VA treatment record references a history of diabetes treated with diet only.  The provider noted that recent control was unknown.  Fasting laboratory tests were ordered.  An active outpatient medication list dated in June 2008 includes Metformin.

A June 2009 VA outpatient treatment record indicates the Veteran's denial of any symptoms of hyperglycemia or hypoglycemia.  The active medications list indicates that the Veteran was prescribed Metformin.  The provider noted that diabetes mellitus was stable and that Metformin would be continued.   

In January 2010, the Veteran again denied symptoms of hyperglycemia or hypoglycemia.  Metformin was continued.

On VA examination in March 2010, the Veteran's history was reviewed.  He denied episodes of diabetic ketoacidosis or hypoglycemia requiring hospitalization or treatment by a diabetic care provider.  He denied progressive weight loss, loss of strength, or tingling and numbness.  He reported that he treated diabetes with diet and Metformin.  Urinalysis was noted to be negative for protein and sugar.  The diagnosis was diabetes mellitus type 2.  

On VA examination in July 2011, the Veteran's history was reviewed.  He reported that his condition had remained the same.  He denied episodes of diabetic ketoacidosis or hypoglycemia.  He denied weight gain and progressive loss of strength.  He noted that he was on oral medication and a restricted diet.  He denied being prescribed insulin.  The diagnosis was diabetes mellitus, type 2.

Having carefully considered the evidence pertaining to the Veteran's diabetes mellitus, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In that regard, the Board observes that the Veteran is not restricted in his ability to perform strenuous activities due to his diabetes mellitus.  As noted, restriction of activities is defined by the regulation as the avoidance of strenuous occupational and recreational activities, and that medical evidence is necessary to establish this fact.  In this case, the medical evidence does not specify that the Veteran must avoid strenuous activity as the result of his diabetes.  

In summary, the Board finds that the criteria for a higher 40 percent evaluation for diabetes mellitus have not been met or approximated.  The Veteran is not prescribed insulin for control of this disease.  There is no indication of medically required regulation of activities due to his diabetes.  The Board notes that the Veteran is competent to report that his disability is worse.  Nevertheless, both the lay and medical evidence of record demonstrate that the current 20 percent evaluation fully contemplates the severity of the Veteran's diabetes mellitus pursuant to the established schedular criteria, throughout the appeal period.

	
ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with cortical cataracts is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


